NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

CALVIN K. WILSON,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )                           Case No. 2D18-4363
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed May 29, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Mark R. Wolfe,
Judge.

Calvin K. Wilson, pro se.


PER CURIAM.

             Affirmed. See Wilson v. State, 240 So. 3d 650 (Fla. 2d DCA 2017) (table

decision); Wilson v. State, 2 So. 3d 270 (Fla. 2d DCA 2008) (table decision).



LUCAS, BADALAMENTI, and ATKINSON,JJ., Concur.